ON MOTION FOR REHEARING
Appellee, American Honda Motor Company, Inc., moves for a rehearing only insofar as our original opinion and judgment taxes the cost one-half to appellants and one-half to appellee. In our original opinion the judgment of the trial court was affirmed in part and reversed and rendered in part. We taxed the cost one-half to appellants and one-half to appellee.
However, appellee reminds us that the portion of the trial court’s judgment we reversed was on the cross-points of appellee and therefore all relief was denied to the appellants and full relief granted to appel-lee.
We confess our error in this regard and accordingly that portion of our original decision in this cause is modified to the extent that all of the costs are taxed against the appellants.
Appellants also have filed a motion for rehearing which we have duly considered and same is overruled.